This opinion/order has been withdrawn per order of the Tenth Court of Appeals.


>No. 10-06-00306-CR
 
Ricky Scott Rice,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 272nd District Court
Brazos County, Texas
Trial Court Nos. 04-03335-CRM-272,
04-04173-CRF-272 
and 04-04174-CRF-272
 

MEMORANDUM  Opinion




 
          Ricky Rice appeals the denial of his
motion to disqualify the Brazos County District Attorney in each of his three
criminal cases.
          The Clerk of this Court warned Rice
that because it appeared to the Court that the orders from which the appeals
were taken were interlocutory, the Court may dismiss the appeals unless a
response was filed showing grounds for continuing the appeals.  See Tex. R. App. P. 44.3.  Rice has not
responded to the Clerk's warning.
 
          These appeals are dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeals
dismissed 
Opinion
delivered and filed November 8, 2006
Do
not publish
[CR25]